Title: Abbé Raynal to John Adams: A Translation, 18 January 1782
From: Raynal, Guillaume Thomas François, Abbé
To: Adams, John



Brussels, 18 January 1782
Sir

Mr. Jenings forwarded your letter of 5 January to me with the Dutch translation of the Révolution de l’Amérique.
I am relieved that you were not displeased with the little I said about you. Better informed, I would have been more elaborate, but I did not know enough to state anything more than general points.
If your time allows you to read carefully what I wrote about North America, perhaps you could do me the favor of pointing out any errors that I might have made. I honor your talents, and have respect and admiration for your character. These sentiments will assure you of my obedience.

I have the honor to be with respect, sir, your very humble and very obedient servant 
Raynal

